                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER CARDINAL, et al.,                   Case No. 18-cv-00272-JCS
                                                      Plaintiffs,
                                   8
                                                                                         COURT’S FINAL VERDICT FORM
                                                v.
                                   9

                                  10     JOHN LUPO, et al.,
                                                      Defendants.
                                  11

                                  12         The Court intends to use the attached verdict form.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14   Dated: December 9, 2019

                                  15                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                  16                                                 Chief Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1                                          VERDICT FORM

                                   2

                                   3          We, the jury, unanimously find as follows:

                                   4   PART A: INTENTIONAL MISREPRESENTATION

                                   5          1.     Is John Lupo liable to Christopher Cardinal for intentional
                                                     misrepresentation?
                                   6
                                                     _____ Yes              _____ No
                                   7
                                       If your answer to Question 1 is “Yes,” continue to Question 2. If your answer to Question 1 is
                                   8
                                       “No,” do not answer any further questions in Part A, and instead continue to Part B.
                                   9
                                              2.     What are Christopher Cardinal’s damages for John Lupo’s intentional
                                  10                 misrepresentation? Do not include any damages here for solicitation of
                                                     employees. Do not include any punitive damages.
                                  11
                                                     $________________________
                                  12
Northern District of California




                                       Continue to Question 3.
 United States District Court




                                  13
                                              3.     Did John Lupo make a false representation to Christopher Cardinal with
                                  14                 malice, oppression, or fraud?
                                  15                 _____ Yes              _____ No

                                  16   If your answer to Question 3 is “Yes,” continue to Question 4. If your answer to Question 3 is

                                  17   “No,” do not answer any further questions in Part A, and instead continue to Part C.

                                  18          4.     What amount of punitive damages, if any, do you award Christopher Cardinal
                                                     against John Lupo?
                                  19
                                                     $________________________
                                  20
                                       Continue to Part C.
                                  21
                                       PART B: NEGLIGENT MISREPRESENTATION
                                  22
                                       Begin Part B only if you answered “No” to Question 1 in Part A. If you answered “Yes” to
                                  23
                                       Question 1, do not answer any questions in Part B, and instead continue to Part C.
                                  24
                                              5.     Is John Lupo liable to Christopher Cardinal for negligent misrepresentation?
                                  25
                                                     _____ Yes              _____ No
                                  26
                                       If your answer to Question 5 is “Yes,” continue to Question 6. If your answer to Question 5 is
                                  27
                                       “No,” do not answer Question 6, and instead continue to Part C.
                                  28
                                                                                       2
                                              6.     What are Christopher Cardinal’s damages for John Lupo’s negligent
                                   1                 misrepresentation? Do not include any damages here for solicitation of
                                                     employees. Do not include any punitive damages.
                                   2
                                                     $________________________
                                   3
                                       Continue to Part C.
                                   4
                                       PART C: BREACH OF CONTRACT—CHRISTOPHER CARDINAL’S CLAIM
                                   5
                                       Begin Part C regardless of how you answered the earlier questions.
                                   6
                                              7.     Is John Lupo liable to Christopher Cardinal for breach of Section 4.7 (Non-
                                   7                 Solicitation Covenant) of the contract?
                                   8                 _____ Yes              _____ No

                                   9   If your answer to Question 7 is “Yes,” continue to Question 8. If your answer to Question 7 is

                                  10   “No,” do not answer any further questions in Part C, and instead continue to Part D.

                                  11          8.     What are Christopher Cardinal’s damages for John Lupo’s breach of Section
                                                     4.7 of the contract?
                                  12
Northern District of California




                                                     $________________________
 United States District Court




                                  13
                                       Continue to Part D.
                                  14
                                       PART D: BREACH OF CONTRACT—JOHN LUPO’S CLAIM
                                  15
                                       Begin Part D regardless of how you answered the earlier questions.
                                  16
                                              9.     Is Christopher Cardinal liable to John Lupo for breach of the contract?
                                  17
                                                     _____ Yes              _____ No
                                  18
                                       If your answer to Question 9 is “Yes,” continue to Question 10. If your answer to Question 9 is
                                  19
                                       “No,” do not answer Question 10, and instead continue to Part E.
                                  20
                                              10.    What are John Lupo’s damages for Christopher Cardinal’s breach of the
                                  21                 contract?
                                  22                 $________________________

                                  23   Continue to Part E.

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                       3
                                   1   PART E: SIGNATURE

                                   2   Have the presiding juror sign and date this verdict form. After the presiding juror has signed and

                                   3   dated the verdict form, notify the courtroom deputy that you have reached a verdict.

                                   4

                                   5   Signed:   ________________________________________
                                                 Presiding Juror
                                   6

                                   7   Dated:    _______________________
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
